COVID-19 Immunization Record Requirement for Students | Policies & ...   https://policy.uconn.edu/2021/06/04/covid-19-immunization-record-requ...
                          Case 3:21-cv-00924-JAM Document 22-6 Filed 08/07/21 Page 1 of 3




             COVID-19 Immunization Record Requirement for Students

               Title:                                   COVID-19 Immunization Record Requirement for Students

               Policy Owner:                            Division of Student Affairs

               Applies to:                              All University Students on any UConn Campus

               Campus Applicability:                    All UConn campuses

               Effective Date:                          June 4, 2021

               For More Information, Contact            Student Health and Wellness Services (SHaW)

               Contact Information:                     https://studenthealth.uconn.edu/

               Official Website:                        https://uconn.edu/



             PURPOSE

             To promote the health and safety of the University community and to reduce the risk of transmission of
             COVID-19 among University students, consistent with federal, state and local efforts to minimize outbreaks
             of COVID-19.

             APPLIES TO

             All University students at the Storrs and regional campuses who participate in any on- campus activities in
             person for any reason.

             POLICY STATEMENT

             All UConn students are required to be fully vaccinated against COVID-19. Students are required to report
             vaccination compliance to the University.

             International students shall be considered in compliance with the COVID-19 vaccine requirement if they
             have been vaccinated with a COVID-19 vaccine that has either been authorized for use in the United
             States by the Food and Drug Administration (FDA) or been authorized for use outside of the United States
             by the World Health Organization (WHO). International students must present proof of vaccination in the
             form of a copy of the WHO Certificate of Vaccination (WHO Vaccine Booklet) or documentation to include
             a statement signed by a healthcare provider/organization authorized to administer the vaccination attesting
             to the dates and name of COVID-19 vaccination given. All documentation must be submitted in English or


1 of 3                                                                                                                        8/2/2021, 3:26 PM
COVID-19 Immunization Record Requirement for Students | Policies & ...   https://policy.uconn.edu/2021/06/04/covid-19-immunization-record-requ...
                          Case 3:21-cv-00924-JAM Document 22-6 Filed 08/07/21 Page 2 of 3

             accompanied by a certified translation at the student’s expense. International students who have received
             COVID-19 vaccines not authorized by the FDA or WHO will be managed on a case-by-case basis.

             Students who receive an exemption from the COVID-19 vaccination requirement or who are not fully
             vaccinated prior to the beginning of the Fall 2021 semester will be required to comply with preventative
             measures as deemed necessary by the University. Such measures may include, but not be limited to, a
             period of modified quarantine, surveillance testing, and mask-wearing.

             Exemptions from this policy will be permitted under certain circumstances. To request an exemption, a
             student must complete the form found here for medical exemptions and here for non-medical exemptions.

             The University is authorized to enact rules and/or procedures necessary to effectuate this policy.

             ENFORCEMENT

             Failure to comply with this policy may result in loss of privileges and/or sanctions.

             This policy and any attendant procedures and/or rules may be amended as necessary based on factors
             such as the progress of the COVID-19 pandemic and guidance from governmental authorities.

             POLICY HISTORY

             Policy created: 06/04/2021 (Approved by the Board of Trustees)



             This entry was posted in Academic and Student Life, Office of the VP for Student Affairs, Rules, Students.


             ← Previous



                Frequently Viewed
                By-Laws of the University of Connecticut

                By-Laws, Rules and Regulations of the University Senate

                Information Security Policy Manual

                Policy Against Discrimination, Harassment and Related Interpersonal Violence




             Reportline
             The University welcomes and encourages good-faith reporting of compliance concerns and/or seeking
             advice regarding compliance issues. Visit https://compliance.uconn.edu/reporting-concerns/reporting-
             overview/ for more information.




2 of 3                                                                                                                        8/2/2021, 3:26 PM
COVID-19 Immunization Record Requirement for Students | Policies & ...   https://policy.uconn.edu/2021/06/04/covid-19-immunization-record-requ...
                          Case 3:21-cv-00924-JAM Document 22-6 Filed 08/07/21 Page 3 of 3


           © University of Connecticut       Disclaimers, Privacy & Copyright        Accessibility     Webmaster Login




3 of 3                                                                                                                        8/2/2021, 3:26 PM
